Lamorelle, P. J.,
In the instant case principal, as well as income, was not to be liable for debts, contracts or engagements of the cestui que trust, whether by assignment, anticipation or otherwise. The will, therefore, differed from that in Hall’s Estate, 23 Dist. R. 1029, wherein income alone was subject to the spendthrift clause. Whether we call the paper by which the cestui que trust assigned and transferred a part of the corpus, during the life of the trust, a deed poll, or not, is really beside the question. It was in fact an attempt by the cestui que trust to exercise a power not conferred upon him, and, therefore, of no legal effect; nor could a note given by him as a collateral undertaking rise higher than its source.
In determining questions which arise under spendthrift trusts, we should not ignore what is so well said by Mr. Justice Stewart in Morgan’s Estate (No. 1), 223 Pa. 228, 230: “The law rests its protection of what is known as a spendthrift trust fundamentally on the principle of cujus est dare, ejus est *472disponere. It allows the donor to condition his bounty as suits himself, so long as he violates no law in so doing. When a trust of this kind has been created, the law holds that the donor has an individual right of property in the execution of the trust, and to deprive him of it would be a fraud on his generosity. For the law to appropriate a gift to a person not intended would be an invasion of the donor’s private dominion: Holdship v. Patterson, 7 Watts, 547. It is always to be remembered that consideration for the beneficiary does not even in the remotest way enter into the policy of the law; it has regard solely to the rights of the donor. Spendthrift trusts can have no other justification than is to be found in considerations affecting the donor alone. They allow the donor to so control his bounty, through the creation of the trust, that it may be exempt from liability for the donee’s debts, not because the law is concerned to keep the donee from wasting it, but because it is concerned to protect the donor’s right of property.”
Applying the principle of this case to the facts in the instant case, we find no error in the rulings' and conclusions of the auditing judge.
Accordingly, all exceptions are dismissed and the adjudication is confirmed absolutely.